DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.17/045,290, filed on 10/05/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haehnel et al. [US 9,831,053].
Claim 14, Haehnel et al. discloses a switching device [1] comprising: at least two stationary contacts [3] in a switching chamber [2; figure 5]; and a movable contact [13] in the switching chamber [2], wherein the switching chamber has a switching chamber wall [4, figure 2], wherein each of the stationary contacts [3] projects into the switching chamber [2] through a respective opening [not labeled, see figure 2] in the switching chamber wall, wherein, on an inner side of the switching chamber that faces the movable contact, a continuous surface region [created the continuous surfaces of 6/9/6; figure 1] occluded by the stationary contacts [14] is located between the openings in the switching chamber wall [figure 2], wherein the continuous surface region [6/9/6]  comprises a trench [6], wherein the continuous surface region [6/9/6] is arranged between at least two dam-like raised portions [18/9; figures 1-3] extending above the inner side of the switching chamber [figure 1], and wherein the continuous surface region [6/9/6] is arranged symmetrically in relation to the stationary contacts [12; figure 1]. 
Claim 2, Haehnel et al. discloses the switching device according to claim 1, which, as seen from the stationary contacts, forms an undercut [see figure 2]. 
Claim 3, Haehnel et al. discloses the switching device according to claim 1, wherein the trench [6] has a width B and a depth T, where B<T [figure 2]. 
Claim 4, Haehnel et al. discloses the switching device according to claim 3, wherein: 2B<T [figure 2]. 
Claim 7, Haehnel et al. discloses the switching chamber according to claim 1, wherein the trench [6] has a polygonal cross-section [figure 2].
Claim 8, Haehnel et al. discloses the switching chamber according to claim 1, wherein the trench [6] has a rectangular cross-section [figure 2].
Claim 9, Haehnel et al. discloses the switching chamber according to claim 1, wherein an intermediate space between the dam-like raised portions  [18/9] forms the trench [6, figure 2].
Claim 10, Haehnel et al. discloses the switching chamber according to claim 1, wherein the trench [6] is formed by a base surface [16] and a respective trench wall [16] of each of the dam-like raised portions [figure 2, 16 is used to identify all the trench walls], wherein each of the dam-like raised [18/9] portions has an outer wall [20 an top of 9]remote from the respective trench wall, and wherein the outer walls are inclined with respect to each of the base surfaces and the trench walls [figure 2].
Claim 11, Haehnel et al. discloses the switching chamber according to claim 10, wherein each of the at least two dam-like raised portions [18] has a top surface connecting the trench wall and the outer wall and being parallel to the base surface [figure 2].
Claim 12, Haehnel et al. discloses the switching chamber according to claim 1, wherein each of the dam-like [18/9] raised portions is spaced apart from the openings and the stationary contacts [figure 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haehnel et al. [US 9,831,053].
Claim 5, Haehnel et al. discloses the switching device according to claim 3, wherein B<T but fails to specifically teach dimensions such that B is greater than or equal to 0.5 mm and less than or equal to 2 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of B, the width of the trench in order to optimize the electrical isolation properties of the trench given value of the current being switched and the limited space inside the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6, Haehnel et al. discloses the switching device according to claim 3, wherein B<T but fails to specifically teach dimensions such that T is greater than or equal to 1 mm and less than or equal to 4 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of T, the height of the trench in order to optimize the electrical isolation properties of the trench given value of the current being switched and the limited space inside the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haehnel et al. [US 9,831,053] in view of Grunack [DE 102018120984]
Claim 13, Haehnel et al. discloses the switching device according to claim 1, wherein the switching chamber wall comprises a plastic [col. 2 lines 20-25]. 
Grunack teches a switching device wherein a switching chamber can be made from of a metal oxide ceramic such as Al2O3 or a plastic [page 3 highlighted section].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the switching chamber from well iknown materials including metal oxide ceramic as taught by Grunack, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haehnel et al. [US 9,831,053] in view of Yoo [US 2019/0228938].
Claim 14, Haehnel et al. discloses the switching device according to claim 1, wherein a gas is introduced in switching chamber by during material decomposition to limit arc propagation [paragraph 0029].
Haehnel et al. fails to specifically teach what gas is used, specifically the use of H2.
Yoo teaches a contact switching unit wherein a chamber contains an arc extinguishing gas such as H2 or nitrogen N2 [paragraph 0010].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fill the switching chamber of Haehnel et al. with H2 as it is a well-known gas used to extinguish arcs created by contact switching as taught by Yoo [paragraph 0010].  The selection of one particular material or another are obvious variants to those skilled in the art so long as the substitution of materials is not beyond the abilities of the person skilled in the art. See Ritchie v. Vast Resources, 563 F3d 1334, 90 USPQ2d 1668 (Fed. Cir. 2009).
Claim 15, Haehnel et al. as modified discloses the switching device according to claim 14, wherein Yoo teaches the gas has an H2 content of at least 50% [Yoon teaches filling the chamber with only N2, i.e. 100%; paragraph 0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837